PER CURIAM.
Wilson Dario Mira-Londono appeals his 58-month sentence for importation of 100 grams of more of heroin, in violation of 21 U.S.C. §§ 952(a) and 960(b)(2). On appeal, Mira-Londono argues that he should have been given a two-level minor-role reduction pursuant to U.S.S.G. § 3B1.2, contending that, as a courier, he played a minor role relative to other participants in the drug-smuggling conspiracy.
In his initial brief, Mira-Londono also raised a challenge to his sentence based on Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). In his reply brief, however, Mira-Londono expressly withdrew that issue from our consideration. Therefore, we express no opinion on the merits of that claim, and we do not consider the application of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), to this appeal. See United States v. Lebovitz, 401 F.3d 1263, 1265 n. 1 (11th Cir.2005). We otherwise find no reversible error.
AFFIRMED.